11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Latasha Shlice Jackson
Appellant
Vs.                   No. 11-02-00299-CR B Appeal from Dallas County
State of Texas
Appellee
 
Appellant has filed in this court a motion to
withdraw her notice of appeal.  The
motion is signed by both appellant and her attorney.  TEX.R.APP.P. 42.2.  The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
October 31, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.